Smith, J.
(dissenting): The per. curiam decision announces, in effect, that all the justices of this court *808are of one mind regarding the same and that the case is so clear as to render discussion thereof unnecessary. (6 Words & Ph. Jud. Def. 5285, and authorities there cited.) However, I feel compelled to dissent from the decision.
The uncontroverted evidence, to which there is no adverse finding, shows that the agent procured 'the conveyance of the land from his principal to the real purchaser through a sham purchaser, who paid no consideration therefor; that he falsely reported to his principal the amount received for the land and concealed the true amount up to and including the time of settlement; he even demanded a commission on the false amount ($4600) reported, which negatives his claim of a contract that he was to have all he could secure in excess of $4600. The concealment of the amount received at the time of settlement was of itself a fraud and vitiates the settlement.
I have misread the law of agency if an agent, knowing all the facts involved in a matter, and knowing his principal’s ignorance thereof, can speculate upon his principal’s ignorance and upon his own 'dereliction of his duty to inform his principal and thus obtain great advantage to himself through a compromise settlement.
The whole effect of the evidence is that the principal did not know, but only suspected or believed, that the agent had received more than $4600 for the land, although the evidence shows that in the conversation leading up to the settlement he told the agent he knew he (the agent) had received more. The whole transaction is tainted with circumvention, misrepresentation and concealment in a fiduciary relation, in which the law imposes upon the agent the duty of reporting to his principal the full facts, the strictest integrity, and open-handed dealing.
The finding of the court that the principal settled with knowledge that his agent received considerably *809more than the amount reported is unsupported by any evidence that the principal knew of any specific sum received in excess of the $4600 reported. The testimony of the agent as to the conversation between him and his principal at the time of the settlement shows of itself that they were haggling over a small difference. There is nothing in the evidence to indicate that the-principal even suspected the sum was $1300 or a sum in any way approximating that much. Thus the agent’s, fraud procured the settlement, and he should not be rewarded therefor.